Olivee, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” attached hereto and made a part hereof, relate to glass Christmas tree ornaments exported from the Western Zone of Germany, directly or indirectly, by Siegfried Heinkelein or Lauscher Glasindustrie and entered at the port of Boston, Mass.
In a written stipulation of submission, it is established that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for these articles is in each instance the appraised value, less the amounts added under duress, packing included, and I so hold. Judgment will be rendered accordingly.